Citation Nr: 9928162	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

Currently diagnosed Crohn's disease was not present in 
service and is not related to any incident or manifestation 
during service.  

CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for Crohn's disease is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

In the instant case, the veteran contends that Crohn's 
disease, diagnosed years after his separation from service, 
had its inception during his period of active duty.  In his 
testimony at a personal hearing in August 1998, the veteran 
stated that:  2 or 3 months after he arrived in Vietnam 
(which his DD Form 214 indicates was in January 1970), he 
began to have a complex of symptoms, including loss of 
appetite, vomiting, acid reflux, bleeding from the rectum, 
headaches, and blurred vision; he was seen by nurses at a 
dispensary, who gave him "malaria pills."  In a statement 
received in December 1998, the veteran stated that in Vietnam 
he had nodules on the skin of the back, which, according to 
what a doctor told him, may have been a symptom of Crohn's 
disease.  

A statement was received in October 1997 from the veteran's 
ex-wife, who stated that:  She had received letters from the 
veteran while he was in Vietnam, in which he said that he had 
diarrhea, bleeding from the rectum, headaches, and nodules on 
his back and arms; the veteran had also said that he went on 
sick call, but no one knew what was wrong with him; after 
about a month, his symptoms subsided; two and a half years 
after he returned from Vietnam (the veteran returned from 
Vietnam in December 1970, according to his DD Form 214), his 
symptoms recurred.

The veteran has contended that Crohn's disease was first 
diagnosed in 1974 at Silver Cross Hospital, Joliet, Illinois.  
However, when the RO requested that Silver Cross Hospital 
provide any records of treatment of the veteran from January 
1971 to December 1974, personnel at that facility provided 
only records from 1976, and stated "all available information 
sent."  

The veteran's service medical records are entirely negative 
for any complaints or findings concerning the 
gastrointestinal (GI) system.  With regard to the skin, there 
was an entry in February 1971 noting that the veteran had a 
complaint of a dermatological problem for 10 months.  An 
examination revealed 1- to 2-millimeter nodes on the right 
back and right arm, which were found to be "probably small 
sebaceous cysts."  

In a report of medical history for separation in July 1971, 
the veteran stated that he had not had stomach or intestinal 
trouble or rectal disease.  At an examination for separation 
in July 1971, the veteran's abdomen and viscera were 
evaluated as normal.

At a VA examination in February 1972, approximately six 
months after the veteran's separation from service, the 
veteran presented with a history of skin irritation.  The 
only diagnosis was multiple, subcutaneous nodules on the back 
and left arm, nonsymptomatic.  The examiner noted that the 
veteran's digestive system was normal.  

In April 1976, at Silver Cross Hospital, the veteran was 
admitted for evaluation of intermittent abdominal pain for 
three weeks.  He underwent an appendectomy.  The impression 
was appendiceal abscess, which had possibly ruptured.  In 
October 1976, surgery at St. Joseph's Medical Center showed 
marked induration and inflammatory changes of the terminal 
ileum and proximal cecum.

The first documented evidence of Crohn's disease was in 
August 1977 at the Mayo Clinic, Rochester, Minnesota, where 
the veteran underwent a right hemicolectomy, with resection 
of a segment of the distal ileum.  

Since 1977, the veteran has continued to suffer from Crohn's 
disease.  In March 1994, Mark DeMeo, M.D., a private 
gastroenterologist, reported that the veteran's condition 
causes chronic, often painful, bowel movements, which result 
in swelling of the rectum and occasional bleeding; the 
veteran's bowel movements average 20 to 25 per day, occurring 
every 20 to 30 minutes.

The veteran continues to receive treatment for symptoms of 
Crohn's disease at a VA medical center.  When seen in August 
1999, the veteran related that he had severe GI complaints 
while in Vietnam, including hematochezia.  The treating 
physician stated, "Pt's (patient's) sx (symptom) suggest that 
pt's hx (history) consistent w (with) onset while in 
service."  

Upon careful consideration of all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for Crohn's 
disease.  The history which the veteran and his ex-wife have 
given of his claimed symptoms in service conflicts not only 
with the absence of recorded GI complaints in his service 
medical records, but also with his report of medical history 
in July 1971, when he denied having had stomach, intestinal, 
or rectal problems.  The Board finds that the veteran's 
statement of medical history in July 1971 has more probative 
value than the statements which he has made since he filed 
his service connection claim in January 1996.  Furthermore, 
the veteran's lack of GI symptoms at the VA examination in 
February 1972, less than a year after his separation from 
service, is significant medical evidence which is contrary to 
his assertion that he has had continuous GI symptoms since 
service.  Based on the medical evidence of record, the Board 
concludes that the veteran's current Crohn's disease did not 
have its onset during his period of active duty and is not 
related to any GI manifestations during active service.  
Service connection for Crohn's disease is thus not 
established.  38 U.S.C.A. § 1110.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  

ORDER

Service connection for Crohn's disease is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

